PER CURIAM.
We affirm Alvin Martini’s convictions and sentences for various offenses but strike the public defender lien and the condition of probation requiring Martini to pay $1 a month to First Step. At sentencing, the trial court did not advise Martini that the public defender lien would be imposed or that he had a right to a hearing to contest the amount of the lien. The probation condition was imposed without citation to statutory authority. See Nank v. State, 646 So.2d 762 (Fla.2d DCA 1994).
We remand this case without prejudice to the reimposition of the public defender lien upon compliance with Florida Rule of Criminal Procedure 3.720(d)(1) and without prejudice to the reimposition of the probation condition upon citation of proper statutory authority.
BLUE, A.C.J., and FULMER and WHATLEY, JJ., concur.